Citation Nr: 1428732	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1965 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  There was no in-service injury or disease involving the Veteran's low back.  

2.  The Veteran's bilateral hearing loss did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by an event, disease, or injury during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.385 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied by a letter sent to the Veteran in August 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service and VA treatment records.  In March 2011, the Veteran submitted evidence documenting a March 2011 audiology test and a March 2011 letter from Dr. J.G., D.O., indicating the Veteran had been under the doctor's care since 1998.  In July 2011, the VA sent a letter to the Veteran asking him to sign and submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, to obtain treatment records from Dr. J.G. dating back to 1998.  To date, the Veteran has not submitted the requested authorization.  Thus, VA cannot obtain these records.

The VA provided an audiology examination in August 2011 to address the nature and etiology of the Veteran's hearing loss.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 VA examination was adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records, and personal statements and history.  38 C.F.R. § 3.159(c)(4).  The examiner also described the Veteran's hearing loss in sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The Board acknowledges that the Veteran was not provided a VA examination as concerns his claimed back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence exists within the file for VA to make a decision on the claim.

In this instance, the Veteran has been diagnosed with a moderate degenerative disc disease of the lumbar spine.  However, as will be discussed in greater detail below, there is no in-service event, injury or disease involving the Veteran's low back.  On review, the requirements of McLendon have not been met in this case and therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to the claim of entitlement to service connection for a low back disability.  20 Vet. App. at 81.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c)

II.  Service Connection

1.  Hearing Loss.

In a December 2011 statement, the Veteran through his representative, contended that his current hearing loss disability is due to exposure to "acoustic trauma as a petroleum specialist[] from machinery noise and large vehicle noise."  

Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, certain chronic diseases that manifest to a degree of 10 percent or more in a specified period of time will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(1).  The factual basis may be established by medical evidence, competent lay evidence or both.  38 C.F.R. § 3.307(b).  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.303(b) applies only to those conditions listed at 38 C.F.R. § 3.309(a) as chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that that 38 C.F.R. § 3.303(b) only applies to those diseases listed as chronic disease at 38 C.F.R. § 3.309(a)).  If 38 C.F.R. § 3.309(a) specified chronic disease is shown as such in service or within an applicable presumptive period, subsequent manifestations of the same chronic disease are service connected.  38 C.F.R. § 3.303(b).  When the disease entity is full established there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

Although hearing loss is not specifically listed under 38 C.F.R. § 3.309(a), the Federal Circuit has not directly addressed the issue of whether any forms of hearing loss fall into any of the categories defined by 38 C.F.R. § 3.309(a).  It is further noted that it is the established policy of the Veterans Benefits Administration is to treat sensorineural hearing loss as an organic disease of the nervous system.  See M21-1MR III.iv.4.B.12.a.  Organic diseases of the nervous system are chronic diseases under 38 C.F.R. § 3.309(a).  As the Veteran in this case has been diagnosed with sensorineural hearing loss the Board has considered his claim of entitlement to service connection for sensorineural hearing loss under the provisions of 38 C.F.R. § 3.303(b) and under 38 C.F.R. § 3.307(a).  The post-service presumptive period under § 3.307(a) is one year.  

In explaining this 38 C.F.R. § 3.303(b), the Federal Circuit stated that this provision provides a route to service connection different from that provided by § 3.303(a).  See Walker, 708 F.3d at 1336.  That is, proven continuity of symptomatology establishes the nexus between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or within a presumptive period during which existence in service is presumed.  Id. (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) for the conclusion that § 3.303(b) "provid[ed] a substitute way of showing in-service incurrence and a medical nexus").  The Federal Circuit summarized the difference between § 3.303 subsection (a) and subsection (b) in that a chronic disease that qualifies for subsection (b) analysis benefits from presumptive service connection or service connection via continuity of symptomatology while a disease that does not qualify for § (b) analysis must satisfy the "nexus" requirement under subsection (a).  Id. at 1338-39.  

A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  The "noted in service" element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Irrespective of the presumptive provisions, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.309(d).  

VA regulation defines a hearing loss disability for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Factual Background

On enlistment examination in October 1965, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
-5(5)
X
-5(0)
LEFT
5(20)
5(15)
-5(5)
X
-5(0)

(Prior to October 31, 1967, service department audiometric tests were in "ASA" units.  The figures in parentheses above represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.)  

On examination for separation in September 1967, puretone thresholds in ISO units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
X
5(10)
LEFT
5(20)
5(15)
5(15)
X
5(10)

Service treatment records are negative for complaints or treatment related to hearing loss.  The veteran endorsed the September 1967 report of medical history that he did not then have nor had previously had, hearing loss.  

Review of VA records shows that in January 2009, the Veteran participated in a hearing evaluation.  During the treatment the Veteran reported "long-standing hearing loss" but "limited history of military noise exposure (pumps and trucks only)."  The testing revealed "a mild to severe sensorineural hearing loss, bilaterally." Repeat testing in February 2009 revealed consistent results and the same conclusion of bilateral hearing loss.  

The Veteran submitted a March 2011 audiogram result obtained through a private care provider showing moderate to severe bilateral hearing loss.  The August 2011 VA examination determined the Veteran had bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran's military "noise exposure consisted of driving trucks and working around machinery with no hearing protection worn."  The Veteran also reported vocational noise exposure from "working construction and oilfield equipment" and recreational noise exposure including hunting and use of a chain saw.  The examiner stated:

Review of the cfile shows hearing within normal limits at enlistment and separation with no significant hearing threshold shift . . . Since there was no hearing loss or threshold shift during military service, . . . and since the tinnitus was first noticed well after military service, the hearing loss and tinnitus are not a result of military service.

Analysis

Evidence of record shows a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran reported that in performing military duty within his job specialty he was exposed to noise from machinery and trucks.  The Veteran is competent to report in-service noise exposure.  Based on the Veteran's report, the Board concludes that he was exposed to noise from machinery and trucks during his active service.  

The question remains, however, whether current disability is related to his in-service exposure to noise.  The Board has weighed all of the lay and medical evidence in making its determination as to whether the Veteran's current hearing loss disability is due to his in-service noise exposure.  

Service treatment records do not include any reports of hearing difficulty or symptoms.  A report of a September 1967 medical examination, conducted for the purpose of separation from active duty, documents the aforementioned audiometric testing.  The veteran endorsed the September 1967 report of medical history that he did not then have nor had previously had, hearing loss.  The service treatment records are therefore evidence against his claim.  

The claim that ultimately gave rise to this appeal was first received by VA in 2010 where the Veteran indicated that the bilateral hearing loss disability began on June 5, 1966.  

The earliest date listed in post-service evidence from a medical professional is a March 2011 letter from Dr. J.G. where he indicates that he had treated the Veteran since July 1998.  Dr. J.G. stated that in his medical opinion the Veteran's hearing loss is related to his army experiences.  Reading the letter in a manner most favorable to the Veteran, the Board interprets the last statement as relating the hearing loss to service.  Dr. J.G.'s nexus statement has been considered, but the Board emphasizes that Dr. J.G. provided no reasoning to support that conclusion.  The opinion is therefore afforded very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(explaining that most of the probative value of a medical opinion comes from its reasoning and a medical opinion that contains only data and conclusions is not entitled to any weight in a service-connection or rating context).   

The audiologist who examined the Veteran in August 2011 indicated that he had reviewed the Veteran's claims file and provided an opinion that his current hearing loss was not caused by or a result of an event in military service.  The examiner's explanation for this conclusion was that there was no hearing loss during service, no significant hearing threshold shift, and he was first treated for hearing loss well after separation from military service.  The VA examiner did note in his report that the Veteran's history included in-service noise exposure.  

The Board finds this opinion to be of considerable probative value.  Unlike Dr. J.G.'s opinion, the audiologist's opinion is supported by adequate reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This opinion is the most probative evidence of record because it is the opinion of an expert who had before him the Veteran's statements, the private audiology exam and the statements of Dr. J.G.  

In the December 2011 statement, the Veteran's representative contended that the VA improperly relied on the separation audiometric results because the "[w]hisper testing was the most common form of audio testing" administered in the relevant timeframe and has been found to be unreliable.  The Veteran's representative additionally asserts that the lack of medical documentation of treatment or compliant is commonplace and that the VA erred when it discounted Dr. J.G.'s opinion.  

The Board considered the representative's argument, but notes there is no indication in the service records of whisper voice testing.  Rather the Veteran underwent audiometric testing at enlistment and at separation.  As to the lack of documentation of treatment or complaint for hearing loss, this is but one factor in the Board's analysis.  More significantly, the Board relies on the August 2011 medical opinion and the Veteran's own endorsement, at separation from service that he did not then have and had never had hearing loss.  

The Veteran has indicated the hearing loss disability began on June 5, 1966.  The Veteran has not provided any details for this very specific date and it appears to be no more than a general assertion that his hearing loss is due to service.  As earlier indicated the Veteran's own endorsement in the September 1967 report of medical history, that he did not then have and had not previously had hearing loss, is more probative than the statement in the claim.  The inconsistency of the two statements and timing of the two inconsistent statements lead to the conclusion that he is not a credible historian as to the report in his claim that his hearing loss began in June 1966.  The service treatment records, including his own report at separation, and the VA examination, are the most probative evidence of record.  

The Veteran's implied opinion that his hearing loss disability is due to service is not competent evidence.  The Veteran does not report that he had symptoms present since service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  Although it is error to categorically reject layperson nexus evidence as incompetent; not all layperson nexus evidence is competent evidence.  Whether a layperson nexus opinion is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  In Davidson, the Federal Circuit explained its determination in terms of an earlier case, Jandreau v. Nicholson, that addressed layperson competency to provide a diagnosis.  In footnote 4 of Jandreau, the Federal Circuit provided an example that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer.  492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus one factor for consideration is the complexity of the question addressed.  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 1994) (explaining that a layperson is competent to report only that which he or she observed through the five senses).

The question of whether exposure to noise some 40 years earlier resulted in a current hearing loss disability is not a simple question.  For example, it does not account for other causes of the current hearing loss that may have occurred in intervening years.  It is not a question that can be answered solely by observation and is not one within the realm of knowledge of a layperson.  

In summary, the preponderance of evidence is against a finding that the Veteran's bilateral hearing loss had onset during active service or within an applicable presumptive period, or was caused by active service.  His appeal as to these issues must therefore be denied.  The doctrine of reasonable doubt is not for application and the claimed is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Low Back Disability

In his July 2010 claim, the Veteran reported "lower back condition."  The Veteran indicated "[m]ilitary" for the date he asserts the condition began.  The Veteran has not provided any statements as to an in-service event, injury or disease involving his low back.  

Service treatment records are negative for complaints or treatment related to back pain.  The Veteran endorsed the September 1967 separation report of medical history that he did not then have nor had previously had, recurrent back pain.  The Veteran did report a previous orthopedic issue, a pre-service broken clavicle.  

VA outpatient treatment records dating from 2008 to 2010 document the Veteran's reports of low back pain.  In an October 2008 VA outpatient visit, x-rays were taken of the Veteran's lumbar spine.  It was concluded that the x-rays demonstrated evidence of a "moderate degenerative disc disease."  

A letter from the Veteran's private medical care provider, Dr. J.G. was obtained and has been considered.  In this letter Dr. J.G. indicates that he had treated the Veteran since July 1998.  Dr. J.G. stated that in his medical opinion the Veteran's back pain is related to his army experiences.  Dr. J.G.'s opinion is not evidence of an in-service event, injury or disease involving the Veteran's low back because he has no personal knowledge of any such event, injury or disease.  Rather, given the record in this case, his report is necessarily based on the Veteran's assertions.  His opinion is simply a nexus opinion.  

The Board finds that a low back injury, disease, or event did not occur during service.  The record does not contain evidence of sufficient probative value to the contrary.  In making this determination, the Board acknowledges the Veteran's assertions that he has had low back pain for many years, the fact that his claim asserted the condition began while in the military.  

In comparison the record demonstrates more probative evidence to the effect that there was no in-service injury, disease, or event involving his low back.  This includes an absence of any relevant service treatment records or explanation pertaining to an in-service event, injury or disease involving his low back.  The Veteran never reported a back problem in-service, but did, in July 1967,  report one orthopedic issue, right shoulder pain.  Thus, it is reasonable to assume that he would have reported back symptoms if he suffered from such symptoms.  The report at separation and the absence of any report of an injury during service is highly probative evidence against a finding that he had any injury, disease, or event involving his low back during service.  It outweighs the vague reference to having a back disorder that began in the military.  

In the December 2011 statement, the Veteran's representative contended that the VA improperly discounted Dr. J.G.'s medical opinion and the evidence is, at worst, in equipoise so as to support the resolution of reasonable doubt in the Veteran's favor.  

The Board does not reach the nexus question in this case because it concludes that the in-service element is not met.  

In summary, the preponderance of evidence is against a finding that the in-service element has been met in this case.  His appeal as to this issue must therefore be denied.  The doctrine of reasonable doubt is not for application and the claimed is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for low back disability is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


